COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Alice Marie Gandy, et al. v. Robert Williamson, Estate of
                            Jimmy Glenn Williamson, Deceased, Jimmy Williamson,
                            P.C., Williamson & Rusnak, Cyndi Rusnak, and Cyndi
                            Rusnak, PLLC
Appellate case number:      01-19-00335-CV
Trial court case number:    459,062-401
Trial court:                Probate Court No. 2 of Harris County
                                           and
Appellate case name:        Dezzie Brumfield d/b/a LAD Enterprises, et al. v. Jimmy
                            Williamson, Jimmy Williamson, PC, Williamson & Rusnak,
                            Cyndi Rusnak, Cyndi Rusnak, PLLC, and Law Offices of
                            Michael Pohl
Appellate case number:      01-19-00336-CV
Trial court case number:    2017-38294
Trial court:                189th District Court of Harris County

       Appellants in each appeal have filed an unopposed motion to consolidate the
appeals and establish a consolidated briefing schedule. Although the issues in the two
appeal may be “the same or very similar,” the appeals arise from different trial court
proceedings and will have different appellate records. And, the appellate record in No.
01-19-00336-CV is not complete, making appellants’ brief not yet due. See TEX. R. APP.
P. 34.1, 38.6(a). Accordingly, the motions to consolidate are denied.
       Appellants’ brief in No. 01-19-00335-CV currently is due on August 22, 2019.
We extend the time for filing the appellants’ brief to September 23, 2019. See TEX. R.
APP. P. 38.6(d).
      It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually    Acting for the Court

Date: __August 20, 2019___